 
Exhibit 10.1
 
Summary of Compensation Arrangements with Executive Officers and Directors
as of March 25, 2011


On March 25, 2011, the Special Committee of the Board of Directors of Generex
Biotechnology Corporation (the “Company”) consisting of John P. Barratt, Nola E.
Masterson and Brian T. McGee unanimously approved the recommendations of the
Compensation Committee as to the following compensatory arrangements with
respect to the Company’s named executive officers and directors.


As compensation for his services as the Company’s Chief Operating Officer, Dr.
David Brusegard will be paid an annual base compensation of $225,000 with
benefits and vacation, effective as of March 25, 2011.


In consideration of his services as Acting Chief Financial Officers, Stephen
Fellows received an increase of $25,000 in his annual base salary for a total of
$225,000, effective as of January 1, 2011.


In consideration of his services as Chairman of the Board, John P. Barratt
received a fee increase in an amount equal to $38,000 per annum, retroactive to
October 1, 2010.


Grants of options to purchase shares of the Company’s common stock were awarded
to executive officers and non-employee directors as follows:


Employee or Non-Employee Director
 
Options to Purchase Shares of 
Common Stock
John P. Barratt
 
500,000
Brian T. McGee
 
200,000
Nola E. Masterson
 
200,000
Mark A. Fletcher
 
1,500,000
Dr. David Brusegard
 
200,000
Stephen Fellows
  
200,000



The stock options have an exercise price equal to $0.282 per share, the closing
price of the Company’s common stock on the OTC Bulletin Board on March 25, 2011.
The grants were made pursuant to the terms of the Company’s 2001 and 2006 Stock
Plans. The options awarded are all fully vested and shall expire on the fifth
anniversary of the date of grant, subject to earlier termination under the terms
set forth in the 2001 and 2006 Stock Plans.
 
 
 

--------------------------------------------------------------------------------

 
 